Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "claim 26" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to which claim that claim 19 depends.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,335,055. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,335,055 encompasses all the limitations of the pending claims.
With respect to claim 1, U.S. Patent No. 11,335,055 discloses:
Pending Claim 1
Patented Claim 1
A computer-implemented method of performing intersection testing in a ray tracing system for use in rendering an image of a scene, the method comprising
A computer-implemented method of performing intersection testing in a ray tracing system for use in rendering an image of a scene, wherein the ray tracing system comprises an intersection testing module comprising a plurality of testing blocks configured to test a ray for intersection with a region in the scene, the method comprising
receiving an indication of one or more rays to be tested for intersection with a region represented by a particular node of a sub-tree within a hierarchical acceleration structure, wherein the sub-tree comprises descendants of the particular node
receiving an indication of one or more rays to be tested for intersection with a region represented by a particular node of said sub-tree, wherein the sub-tree comprises descendants of the particular node
and in response to determining that testing of the one or more rays for intersection with the region represented by the particular node of said sub-tree is to be skipped, testing the one or more rays for intersection with regions represented by descendants of the particular node, thereby skipping the testing of the one or more rays for intersection with the region represented by the particular node of said sub-tree
if said determination is that testing of the one or more rays for intersection with the region represented by the particular node of said sub-tree is to be skipped, testing the one or more rays for intersection with regions represented by descendants of the particular node at a particular level in the sub-tree, thereby skipping the testing of the one or more rays for intersection with the region represented by the particular node of said sub-tree

With respect to claim 2, U.S. Patent No. 11,335,055 discloses the method of claim 1, further comprising determining, based on conditions in the ray tracing system, whether testing of the one or more rays for intersection with the region represented by the particular node of said sub-tree is to be skipped (Patented Claim 1, based on conditions in the ray tracing system, determining whether testing of the one or more rays for intersection with the region represented by the particular node of said sub-tree is to be skipped).
With respect to claim 3, U.S. Patent No. 11,335,055 discloses the method of claim 1, wherein said descendants of the particular node in the sub-tree are: (i) the children of the particular node in the sub-tree, or (ii) the grandchildren of the particular node in the sub-tree (Patented Claim 3).
With respect to claim 4, U.S. Patent No. 11,335,055 discloses the method of claim 1, wherein the regions represented by the nodes of the hierarchical acceleration structure are axis-aligned bounding boxes in the scene (Patented Claim 6, wherein the regions represented by the nodes of the hierarchical acceleration structure are axis-aligned bounding boxes in the scene).
With respect to claim 5, U.S. Patent No. 11,335,055 discloses the method of claim 1, further comprising receiving data representing the sub-tree within the hierarchical acceleration structure, wherein said particular node is an implicitly represented node, wherein data defining a region represented by an implicitly represented node is not explicitly included as part of said received data representing the sub-tree but can be inferred from said received data (Patented Claim 4).
With respect to claim 6, U.S. Patent No. 11,335,055 discloses the method of claim 5, wherein the regions represented by the nodes of the hierarchical acceleration structure are axis-aligned bounding boxes in the scene, wherein the data defining the region represented by the particular node can be inferred from data in said received data which defines the regions represented by said descendants of the particular node, and wherein the data defining the region represented by the particular node can be inferred by determining, in each dimension of the scene, a minimum and a maximum component of the components defining the axis-aligned bounding boxes represented by said descendants of the particular node (Patented Claim 6).
With respect to claim 7, U.S. Patent No. 11,335,055 discloses the method of claim 1, further comprising receiving data representing the sub-tree within the hierarchical acceleration structure, wherein said received data comprises data indicating how the nodes of the sub-tree are linked, and wherein the data defining the region represented by the particular node can be inferred from said received data using at least some of the data indicating how the nodes of the sub-tree are linked (Patented Claim 7).
With respect to claim 8, U.S. Patent No. 11,335,055 discloses the method of claim 1, further comprising receiving a data block which comprises data representing the sub-tree within the hierarchical acceleration structure (Patented Claim 8), wherein the data block comprises: (i) data defining the regions represented by said descendants of the particular node, and (ii) data indicating how the nodes of the sub-tree are linked (Patented Claim 9).
With respect to claim 9, U.S. Patent No. 11,335,055 discloses the method of claim 8, wherein the data block comprises data defining regions which are represented by nodes having a shared ancestor in the hierarchical acceleration structure, wherein the data block comprises an indication of a common origin region representing the region represented by the shared ancestor, and wherein the data defining the regions in the data block which are represented by nodes having the shared ancestor in the hierarchical acceleration structure comprises, for each of the nodes having the shared ancestor, one or more offsets from the common origin region, wherein the shared ancestor is a shared parent, a shared grandparent or a shared great grandparent in the hierarchical acceleration structure (Patented Claim 10).
With respect to claim 10, U.S. Patent No. 11,335,055 discloses the method of claim 8, wherein the hierarchical acceleration structure is built for the scene and stored in a memory before the intersection testing commences for rendering the image of the scene, wherein said receiving a data block comprises reading said data block from the memory, wherein the size of the data block matches the minimum burst size of the memory (Patented Claim 11).
With respect to claim 11, U.S. Patent No. 11,335,055 discloses the method of claim 1, further comprising dynamically determining, during an intersection testing phase of rendering the image of the scene in the ray tracing system, whether testing of the one or more rays for intersection with the region represented by the particular node of said sub-tree is to be skipped (Patented Claim 12).
With respect to claim 12, U.S. Patent No. 11,335,055 discloses the method of claim 1, wherein the ray tracing system comprises an intersection testing module comprising a plurality of testing blocks configured to test a ray for intersection with a region in the scene, the method further comprising: monitoring an amount of data that is received representing parts of the hierarchical acceleration structure; monitoring a processing load on the testing blocks of the intersection testing module (Patented Claim 13); and determining whether testing of the one or more rays for intersection with the region represented by the particular node of said sub-tree is to be skipped based on the monitored amount of data and the monitored processing load (Patented Claim 14).
With respect to claim 13, U.S. Patent No. 11,335,055 discloses the method of claim 1, wherein the ray tracing system comprises an intersection testing module comprising a plurality of testing blocks configured to test a ray for intersection with a region in the scene, the method further comprising: determining an indication of how many of the testing blocks of the intersection testing module would be idle if the one or more rays are tested for intersection with the region represented by the particular node of said sub-tree; and comparing the determined indication to a threshold to determine whether testing of the one or more rays for intersection with the region represented by the particular node of said sub-tree is to be skipped (Patented Claim 14).
With respect to claim 14, U.S. Patent No. 11,335,055 discloses the method of claim 1, further comprising determining, based on conditions in the ray tracing system, whether testing of the one or more rays for intersection with the region represented by the particular node of said sub-tree is to be skipped, wherein said conditions in the ray tracing system comprise one or more of: a number of rays to be tested for intersection with the region represented by the particular node of said sub-tree; a level of coherence of rays to be tested for intersection; a processing load on testing blocks of an intersection testing module in the ray tracing system; an amount of work in a queue of work for the testing blocks; a number of testing blocks of the intersection testing module; and an amount of data received from a memory from which data representing part of the hierarchical acceleration structure is read (Patented Claim 15).
With respect to claim 15, U.S. Patent No. 11,335,055 discloses the method of claim 1, wherein results of said testing the one or more rays for intersection are used for determining rendered values representing the image of the scene (Patented Claim 16).
With respect to claim 16, U.S. Patent No. 11,335,055 discloses a method of rendering an image of a scene in a ray tracing system comprising: generating and storing a hierarchical acceleration structure; performing intersection testing according to the method as set forth in claim 1 using part of the generated hierarchical acceleration structure; and executing one or more shader programs to process results of the intersection testing to determine rendered values representing the image of the scene (Patented Claim 17).
With respect to claim 17, U.S. Patent No. 11,335,055 discloses
Pending Claim 17
Patented Claim 18
An intersection testing module configured to perform intersection testing in a ray tracing system for use in rendering an image of a scene, the intersection testing module comprising
An intersection testing module configured to perform intersection testing in a ray tracing system for use in rendering an image of a scene, the intersection testing module comprising
receiving logic configured to receive an indication of one or more rays to be tested for intersection with a region represented by a particular node of a sub-tree within a hierarchical acceleration structure, wherein the sub-tree comprises descendants of the particular node
receiving logic configured to: receive an indication of one or more rays to be tested for intersection with a region represented by a particular node of said sub-tree, wherein the sub-tree comprises descendants of the particular node
and a plurality of testing blocks configured to, in response to determining that testing of the one or more rays for intersection with the region represented by the particular node of said sub-tree is to be skipped, test the one or more rays for intersection with regions represented by descendants of the particular node, to thereby skip the testing of the one or more rays for intersection with the region represented by the particular node of said sub-tree
and a plurality of testing blocks configured to test the one or more rays for intersection, if said determination made by the node processing logic is that testing of the one or more rays for intersection with the region represented by the particular node of said sub-tree is to be skipped, testing the one or more rays for intersection with regions represented by descendants of the particular node at a particular level in the sub-tree, thereby skipping the testing of the one or more rays for intersection with the region represented by the particular node of said sub-tree

With respect to claim 18, U.S. Patent No. 11,335,055 discloses the intersection testing module of claim 17, wherein the receiving logic is further configured to receive data representing the sub-tree within the hierarchical acceleration structure, and wherein the plurality of testing blocks are configured to: in response to determining that testing of the one or more rays for intersection with the region represented by the particular node of said sub-tree is not to be skipped, infer data defining the region represented by the particular node from the received data, in response to determining that testing of the one or more rays for intersection with the region represented by the particular node of said sub-tree is to be skipped, not infer data defining the region represented by the particular node from the received data (Patented Claim 5).
With respect to claim 19, U.S. Patent No. 11,335,055 discloses a ray tracing system configured to render an image of a scene, the ray tracing system comprising: a processing module configured to generate a hierarchical acceleration structure; an intersection testing module as set forth in claim 26 configured to use part of the generated hierarchical acceleration structure to perform intersection testing; and processing logic configured to execute one or more shader programs to process results of the intersection testing to determine rendered values representing the image of the scene (Patented Claim 19).
With respect to claim 20, U.S. Patent No. 11,335,055 discloses
Pending Claim 20
Patented Claim 20
A non-transitory computer readable storage medium having stored thereon an integrated circuit definition dataset that, when processed in an integrated circuit manufacturing system, configures the integrated circuit manufacturing system to manufacture an intersection testing module which is configured to perform intersection testing in a ray tracing system for use in rendering an image of a scene, the intersection testing module comprising
A computer readable storage medium having stored thereon an integrated circuit definition dataset that, when processed in an integrated circuit manufacturing system, configures the integrated circuit manufacturing system to manufacture an intersection testing module which is configured to perform intersection testing in a ray tracing system for use in rendering an image of a scene, the intersection testing module comprising
receiving logic configured to receive an indication of one or more rays to be tested for intersection with a region represented by a particular node of a sub-tree within a hierarchical acceleration structure, wherein the sub-tree comprises descendants of the particular node
receive data representing part of a hierarchical acceleration structure, receive an indication of one or more rays to be tested for intersection with a region represented by a particular node of said sub-tree, wherein the sub-tree comprises descendants of the particular node
and a plurality of testing blocks configured to, in response to determining that testing of the one or more rays for intersection with the region represented by the particular node of said sub-tree is to be skipped, test the one or more rays for intersection with regions represented by descendants of the particular node, to thereby skip the testing of the one or more rays for intersection with the region represented by the particular node of said sub-tree
and a plurality of testing blocks configured to test the one or more rays for intersection, if said determination made by the node processing logic is that testing of the one or more rays for intersection with the region represented by the particular node of said sub-tree is to be skipped, testing the one or more rays for intersection with regions represented by descendants of the particular node at a particular level in the sub-tree, thereby skipping the testing of the one or more rays for intersection with the region represented by the particular node of said sub-tree

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
11/18/22